DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
     This Office Action responses to the Applicant’s Amendment filed on 11/02/2022 in which claims 1, 2, 4, 5, 7, 9, 11, 12, 14, 15, and 17-18 have been amended, claim 10 has been cancelled, new claim 21 has been added and entered of record.
      Claims 1-9 and 11-21 are pending for examination.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-19 of U.S. Patent No. 10,475,502. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same coverage of invention by a plurality of output stages, powered by a second power supply, each of the output stages including a first transistor.

	Regarding independent claim 1, claim 1 of recited patent discloses the limitation of claim 1. A word-line driver coupled to an array of memory cells, the word-line driver comprising: a decoder powered by a first power supply; a plurality of output stages, powered by a second , third, and fourth power supplies, wherein the first, second, third, and fourth power supplies are different from each other, each of the output stages including a first transistor; and pull-down circuitry coupled between the first transistor and the fourth power supply, the pull-down circuitry configured to pull down gate voltages of transistors of the output stages to a low voltage, wherein the word-line driver is configured to operate in a standby mode during which the plurality of output stages are turned off.
	Noted: Since recited patent disclose a plurality of output stages power by a second power supply that is different that the first power supply. A PLUARITY of output stages power must include: first, second, third and so on.

	Regarding claim 2, claim 2 of recited patent discloses the limitation of claim 2. The word-line driver of claim 1, wherein the pull-down circuitry comprises one or more second transistors coupled between gates of the first transistors and the fourth power supply, each of the second transistors including a gate controlled by a first control signal.

	Regarding claim 3, claim 3 of recited patent discloses the limitation of claim 3. The word-line driver of claim 2, wherein a number of the second transistors is less than a number of the first transistors.

	Regarding claim 4, claim 4 of recited patent discloses the limitation of claim 4.  The word-line driver of claim 1, wherein each of the output stages further comprises an inverter, and wherein a first transistor comprises a PMOS transistor coupled to the second power supply; and the inverter comprises  a second PMOS transistor coupled to the first PMOS transistor and having a gate controlled by one of a plurality of word-line signals, and  a first NMOS transistor coupled between the second PMOS transistor and the fourth power supply.

	Regarding claim 5, claim 5 of recited patent discloses the limitation of claim 5. The word-line driver of claim 4, wherein the pull-down circuitry comprises one or more second NMOS transistors coupled between gates of the first transistors and the fourth power supply, the one or more second NMOS transistors having gates controlled by a second control signal.

	Regarding claim 6, claim 6 of recited patent discloses the limitation of claim 6. The word-line driver of claim 4, wherein the inverter has an output electrically connected to a word line that is coupled to the array of memory cells.

	Regarding claim 7, claim 7 of recited patent discloses the limitation of claim 7. The word-line driver of claim 1, wherein the first transistor includes a gate controlled by first control signal and  is configured to provide power to the inverter based on a voltage of the first control signal.

	Regarding claim 8, claim 8 of recited patent discloses the limitation of claim 8. The word-line driver of claim 1, wherein the decoder comprises a plurality of decoder logic modules, each of the decoder logic modules being coupled to one or more output stages of the plurality of output stages.

	Regarding independent claim 9, claim 9 of recited patent discloses the limitation of claim 9. A memory comprising: an array of memory cells; and a word-line driver configured to drive word lines coupled to the array of memory cells and including: a decoder powered by a first power supply, a plurality of output stages, powered by a second, third and fourth power supplies, wherein the first, second, third , and fourth power supplies are different from each other, each of the output stages configured to turn off based on a first control signal, and control circuitry configured to pull gate voltages of transistors of the plurality of output stages to a low voltage, wherein the control circuitry is activated based on a second control signal, wherein the word-line driver is configured to operate in a standby mode during which the plurality of output stages are turned off.

	 

	Regarding claim 11, claim 11 of recited patent discloses the limitation of claim 11. The memory of claim 9, wherein each of the output stages includes a first transistor having a gate controlled by a first control signal, and an inverter coupled between the first transistor and the fourth power supply, the memory further comprising:
pull-down circuitry coupled between the gates of the first transistors and the fourth power supply and activated by the second control signal.

	Regarding claim 12, claim 12 of recited patent discloses the limitation of claim 12. The memory of claim 11, wherein the pull-down circuitry comprises one or more second transistors coupled between the gates of the first transistors and the fourth power supply, each of the second transistors including a gate controlled by the second control signal.

	Regarding claim 13, claim 13 of recited discloses the limitation of claim 13. The memory of claim 12, wherein a number of the second transistors is less than a number of the first transistors.

	Regarding claim 14, claim 14 of recited patent discloses the limitation of claim 14. The memory of claim 11, wherein the first transistor comprises a PMOS transistor coupled to the second power supply; and the inverter comprises a second PMOS transistor coupled to the first PMOS transistor and having a gate controlled by the one of the word-line signals, and a first NMOS transistor coupled between the second PMOS transistor and the fourth power supply.

	Regarding claim 15, claim 15 of recited patent discloses the limitation of claim 15. The memory of claim 14, wherein the pull-down circuitry comprises one or more second NMOS transistors coupled between the gates of the first transistor and the fourth power supply, the one or more second NMOS transistors having gates controlled by the second control signal.

	Regarding claim 16, claim 16 of recited patent discloses the limitation of claim 16. The memory of claim 9, wherein the decoder comprises a plurality of decoder logic modules, each of the decoder logic modules being coupled to one or more output stages of the plurality of output stages.

	Regarding independent claim 17, claim 17 of recited patent discloses the limitation of claim 17. A method comprising: providing power to a decoder of the word-line driver from a first power supply; providing power to a plurality of output stages the word-line driver from a second, third, and fourth power supplies, wherein the first, second, third and fourth power supplies are different from each other; entering a standby mode during which the plurality of output stages are turned off; using the decoder to generate word-line signals; transmitting the word-line signals to a plurality of output stages of the word-line driver, the plurality of output stages controlling voltage levels of word lines based on the word-line signals, wherein the plurality of output stages are turned off based on a first control signal; and activating pull-down circuitry of the word-line driver based on a second control signal, the pull-down circuitry pulling gate voltages of transistors of the output stages to a low voltage.

	Regarding claim 18, claim 17 of recited patent discloses the limitation of claim 18. The method of claim 17, wherein the plurality of output stages are turned off based on the first control signal, the method further comprising: activating pull-down circuitry of the word-line driver based on the second control signal, the pull-down circuitry pulling gate voltages of transistors of the output stages to a low voltage.

	Regarding claim 19, claim 18 of recited patent discloses the limitation of claim 19, The method of claim 17, wherein the decoder is not turned off in a standby mode.

	Regarding claim 20, claim 19 of recited patent discloses the limitation of claim 20. The method of claim 17, further comprising: turning on the plurality of output stages when transitioning from a standby mode of operation to an active mode of operation.

	

	Claims 1-9 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-20 of U.S. Patent No. 10,699,766. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same coverage of invention by a plurality of output stages, powered by a second power supply, each of the output stages including a first transistor.

	Regarding independent claim 1, claim 1 of recited patent discloses the limitation of claim 1. A word-line driver coupled to an array of memory cells, the word-line driver comprising: a decoder powered by a first power supply; a plurality of output stages, powered by a second , third, and fourth power supplies, wherein the first, second, third, and fourth power supplies are different from each other, each of the output stages including a first transistor; and pull-down circuitry coupled between the first transistor and the fourth power supply, the pull-down circuitry configured to pull down gate voltages of transistors of the output stages to a low voltage, wherein the word-line driver is configured to operate in a standby mode during which the plurality of output stages are turned off.
	Noted: Since recited patent disclose a plurality of output stages power by a second power supply that is different that the first power supply. A PLUARITY of output stages power must include: first, second, third and so on.

	Regarding claim 2, claim 2 of recited patent discloses the limitation of claim 2. The word-line driver of claim 1, wherein the pull-down circuitry comprises one or more second transistors coupled between gates of the first transistors and the fourth power supply, each of the second transistors including a gate controlled by a first control signal.

	Regarding claim 3, claim 3 of recited patent discloses the limitation of claim 3. The word-line driver of claim 2, wherein a number of the second transistors is less than a number of the first transistors.

	Regarding claim 4, claim 4 of recited patent discloses the limitation of claim 4.  The word-line driver of claim 1, wherein each of the output stages further comprises an inverter, and wherein a first transistor comprises a PMOS transistor coupled to the second power supply; and the inverter comprises  a second PMOS transistor coupled to the first PMOS transistor and having a gate controlled by one of a plurality of word-line signals, and  a first NMOS transistor coupled between the second PMOS transistor and the fourth power supply.

	Regarding claim 5, claim 5 of recited patent discloses the limitation of claim 5. The word-line driver of claim 4, wherein the pull-down circuitry comprises one or more second NMOS transistors coupled between gates of the first transistors and the fourth power supply, the one or more second NMOS transistors having gates controlled by a second control signal.

	Regarding claim 6, claim 6 of recited patent discloses the limitation of claim 6. The word-line driver of claim 4, wherein the inverter has an output electrically connected to a word line that is coupled to the array of memory cells.

	Regarding claim 7, claim 7 of recited patent discloses the limitation of claim 7. The word-line driver of claim 1, wherein the first transistor includes a gate controlled by first control signal and  is configured to provide power to the inverter based on a voltage of the first control signal.

	Regarding claim 8, claim 8 of recited patent discloses the limitation of claim 8. The word-line driver of claim 1, wherein the decoder comprises a plurality of decoder logic modules, each of the decoder logic modules being coupled to one or more output stages of the plurality of output stages.

	Regarding independent claim 9, claim 9 of recited patent discloses the limitation of claim 9. A memory comprising: an array of memory cells; and a word-line driver configured to drive word lines coupled to the array of memory cells and including: a decoder powered by a first power supply, a plurality of output stages, powered by a second, third and fourth power supplies, wherein the first, second, third , and fourth power supplies are different from each other, each of the output stages configured to turn off based on a first control signal, and control circuitry configured to pull gate voltages of transistors of the plurality of output stages to a low voltage, wherein the control circuitry is activated based on a second control signal, wherein the word-line driver is configured to operate in a standby mode during which the plurality of output stages are turned off.

	 

	Regarding claim 11, claim 11 of recited patent discloses the limitation of claim 11. The memory of claim 9, wherein each of the output stages includes a first transistor having a gate controlled by a first control signal, and an inverter coupled between the first transistor and the fourth power supply, the memory further comprising:
pull-down circuitry coupled between the gates of the first transistors and the fourth power supply and activated by the second control signal.

	Regarding claim 12, claim 12 of recited patent discloses the limitation of claim 12. The memory of claim 11, wherein the pull-down circuitry comprises one or more second transistors coupled between the gates of the first transistors and the fourth power supply, each of the second transistors including a gate controlled by the second control signal.

	Regarding claim 13, claim 13 of recited discloses the limitation of claim 13. The memory of claim 12, wherein a number of the second transistors is less than a number of the first transistors.

	Regarding claim 14, claim 14 of recited patent discloses the limitation of claim 14. The memory of claim 11, wherein the first transistor comprises a PMOS transistor coupled to the second power supply; and the inverter comprises a second PMOS transistor coupled to the first PMOS transistor and having a gate controlled by the one of the word-line signals, and a first NMOS transistor coupled between the second PMOS transistor and the fourth power supply.

	Regarding claim 15, claim 15 of recited patent discloses the limitation of claim 15. The memory of claim 14, wherein the pull-down circuitry comprises one or more second NMOS transistors coupled between the gates of the first transistor and the fourth power supply, the one or more second NMOS transistors having gates controlled by the second control signal.

	Regarding claim 16, claim 16 of recited patent discloses the limitation of claim 16. The memory of claim 9, wherein the decoder comprises a plurality of decoder logic modules, each of the decoder logic modules being coupled to one or more output stages of the plurality of output stages.

	Regarding independent claim 17, claim 17 of recited patent discloses the limitation of claim 17. A method comprising: providing power to a decoder of the word-line driver from a first power supply; providing power to a plurality of output stages the word-line driver from a second, third, and fourth power supplies, wherein the first, second, third and fourth power supplies are different from each other; entering a standby mode during which the plurality of output stages are turned off; using the decoder to generate word-line signals; transmitting the word-line signals to a plurality of output stages of the word-line driver, the plurality of output stages controlling voltage levels of word lines based on the word-line signals, wherein the plurality of output stages are turned off based on a first control signal; and activating pull-down circuitry of the word-line driver based on a second control signal, the pull-down circuitry pulling gate voltages of transistors of the output stages to a low voltage.

	Regarding claim 18, claim 17 of recited patent discloses the limitation of claim 18. The method of claim 17, wherein the plurality of output stages are turned off based on the first control signal, the method further comprising: activating pull-down circuitry of the word-line driver based on the second control signal, the pull-down circuitry pulling gate voltages of transistors of the output stages to a low voltage.

	Regarding claim 19, claim 18 of recited patent discloses the limitation of claim 19, The method of claim 17, wherein the decoder is not turned off in a standby mode.

	Regarding claim 20, claim 19 of recited patent discloses the limitation of claim 20. The method of claim 17, further comprising: turning on the plurality of output stages when transitioning from a standby mode of operation to an active mode of operation.

	


	

	Claims 1-9, 11-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-18 of U.S. Patent No. 11,031,063. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same coverage of invention by a plurality of output stages, powered by a second power supply, each of the output stages including a first transistor.

	Regarding independent claim 1, claim 1 of recited patent discloses the limitation of claim 1. A word-line driver coupled to an array of memory cells, the word-line driver comprising: a decoder powered by a first power supply; a plurality of output stages, powered by a second , third, and fourth power supplies, wherein the first, second, third, and fourth power supplies are different from each other, each of the output stages including a first transistor; and pull-down circuitry coupled between the first transistor and the fourth power supply, the pull-down circuitry configured to pull down gate voltages of transistors of the output stages to a low voltage, wherein the word-line driver is configured to operate in a standby mode during which the plurality of output stages are turned off.
	Noted: Since recited patent disclose a plurality of output stages power by a second power supply that is different that the first power supply. A PLUARITY of output stages power must include: first, second, third and so on.


	Regarding claim 2, claim 2 of recited patent discloses the limitation of claim 2. The word-line driver of claim 1, wherein the pull-down circuitry comprises one or more second transistors coupled between gates of the first transistors and the fourth power supply, each of the second transistors including a gate controlled by a first control signal.

	Regarding claim 3, claim 3 of recited patent discloses the limitation of claim 3. The word-line driver of claim 2, wherein a number of the second transistors is less than a number of the first transistors.

	Regarding claim 4, claim 4 of recited patent discloses the limitation of claim 4.  The word-line driver of claim 1, wherein each of the output stages further comprises an inverter, and wherein a first transistor comprises a PMOS transistor coupled to the second power supply; and the inverter comprises  a second PMOS transistor coupled to the first PMOS transistor and having a gate controlled by one of a plurality of word-line signals, and  a first NMOS transistor coupled between the second PMOS transistor and the fourth power supply.

	Regarding claim 5, claim 5 of recited patent discloses the limitation of claim 5. The word-line driver of claim 4, wherein the pull-down circuitry comprises one or more second NMOS transistors coupled between gates of the first transistors and the fourth power supply, the one or more second NMOS transistors having gates controlled by a second control signal.

	Regarding claim 6, claim 6 of recited patent discloses the limitation of claim 6. The word-line driver of claim 4, wherein the inverter has an output electrically connected to a word line that is coupled to the array of memory cells.

	Regarding claim 7, claim 7 of recited patent discloses the limitation of claim 7. The word-line driver of claim 1, wherein the first transistor includes a gate controlled by first control signal and  is configured to provide power to the inverter based on a voltage of the first control signal.

	Regarding claim 8, claim 8 of recited patent discloses the limitation of claim 8. The word-line driver of claim 1, wherein the decoder comprises a plurality of decoder logic modules, each of the decoder logic modules being coupled to one or more output stages of the plurality of output stages.

	Regarding independent claim 9, claim 9 of recited patent discloses the limitation of claim 9. A memory comprising: an array of memory cells; and a word-line driver configured to drive word lines coupled to the array of memory cells and including: a decoder powered by a first power supply, a plurality of output stages, powered by a second, third and fourth power supplies, wherein the first, second, third , and fourth power supplies are different from each other, each of the output stages configured to turn off based on a first control signal, and control circuitry configured to pull gate voltages of transistors of the plurality of output stages to a low voltage, wherein the control circuitry is activated based on a second control signal, wherein the word-line driver is configured to operate in a standby mode during which the plurality of output stages are turned off.

	 

	Regarding claim 11, claim 10 of recited patent discloses the limitation of claim 11. The memory of claim 9, wherein each of the output stages includes a first transistor having a gate controlled by a first control signal, and an inverter coupled between the first transistor and the fourth power supply, the memory further comprising:
pull-down circuitry coupled between the gates of the first transistors and the fourth power supply and activated by the second control signal.

	Regarding claim 12, claim 11 of recited patent discloses the limitation of claim 12. The memory of claim 11, wherein the pull-down circuitry comprises one or more second transistors coupled between the gates of the first transistors and the fourth power supply, each of the second transistors including a gate controlled by the second control signal.

	Regarding claim 13, claim 12 of recited discloses the limitation of claim 13. The memory of claim 12, wherein a number of the second transistors is less than a number of the first transistors.

	Regarding claim 14, claim 13 of recited patent discloses the limitation of claim 14. The memory of claim 11, wherein the first transistor comprises a PMOS transistor coupled to the second power supply; and the inverter comprises a second PMOS transistor coupled to the first PMOS transistor and having a gate controlled by the one of the word-line signals, and a first NMOS transistor coupled between the second PMOS transistor and the fourth power supply.

	Regarding claim 15, claim 14 of recited patent discloses the limitation of claim 15. The memory of claim 14, wherein the pull-down circuitry comprises one or more second NMOS transistors coupled between the gates of the first transistor and the fourth power supply, the one or more second NMOS transistors having gates controlled by the second control signal.

	Regarding claim 16, claim 15 of recited patent discloses the limitation of claim 16. The memory of claim 9, wherein the decoder comprises a plurality of decoder logic modules, each of the decoder logic modules being coupled to one or more output stages of the plurality of output stages.

	Regarding independent claim 17, claim 16 of recited patent discloses the limitation of claim 17. A method comprising: providing power to a decoder of the word-line driver from a first power supply; providing power to a plurality of output stages the word-line driver from a second, third, and fourth power supplies, wherein the first, second, third and fourth power supplies are different from each other; entering a standby mode during which the plurality of output stages are turned off; using the decoder to generate word-line signals; transmitting the word-line signals to a plurality of output stages of the word-line driver, the plurality of output stages controlling voltage levels of word lines based on the word-line signals, wherein the plurality of output stages are turned off based on a first control signal; and activating pull-down circuitry of the word-line driver based on a second control signal, the pull-down circuitry pulling gate voltages of transistors of the output stages to a low voltage.

	Regarding claim 18, claim 17 of recited patent discloses the limitation of claim 18. The method of claim 17, wherein the plurality of output stages are turned off based on the first control signal, the method further comprising: activating pull-down circuitry of the word-line driver based on the second control signal, the pull-down circuitry pulling gate voltages of transistors of the output stages to a low voltage.

	Regarding claim 20, claim 18 of recited patent discloses the limitation of claim 20. The method of claim 17, further comprising: turning on the plurality of output stages when transitioning from a standby mode of operation to an active mode of operation.

	




Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 21, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claimed limitation of wherein the first transistor is couple between the second and third power supplies in combination with the other limitations thereof as is recited in the claim.

	Response to Arguments
Applicant's arguments filed 11/02/2022 have been fully considered but they are not persuasive. See new ground(s) rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375. The examiner can normally be reached Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH D DINH/Examiner, Art Unit 2827                                                                                                                                                                                                        
/HUAN HOANG/Primary Examiner, Art Unit 2827